Citation Nr: 0614941	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  97-32 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent disabling for post-traumatic stress disorder (PTSD) 
from April 1, 1998 to September 25, 2002. 

2.  Entitlement to a disability rating in excess of 70 
percent disabling for PTSD on and after September 25, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active service from June 1966 to April 
1968.

The case came originally before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the veteran's claim 
seeking entitlement to a disability rating in excess of 10 
percent for PTSD.  Subsequently, in a December 1998 rating 
decision, the veteran was awarded a 30 percent rating for his 
PTSD effective November 27, 1996 (the date of claim).

In a July 2001 Board decision, the Board denied a disability 
rating in excess of 30 percent for the service-connected PTSD 
as effective prior to April 1, 1998, but granted a 50 percent 
rating, effective as of April 1, 1998.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the appeal to the Court was pending, the veteran filed a 
claim for an increased rating for PTSD on September 25, 2002.  
The RO in a March 2003 rating decision, granted a 70 percent 
rating for PTSD, effective the date of this claim, with a 50 
percent rating remaining in effect, along with two periods of 
temporary total rating assigned, between April 1, 1998 and 
September 25, 2002.  This rating decision also granted total 
disability due to individual unemployability (TDIU).    

A November 2003 Court decision vacated and remanded the July 
2001 Board decision but only with respect to the issue of 
entitlement to a disability evaluation in excess of 50 
percent, effective as of April 1, 1998, for PTSD.  At 
present, the appellant's case is once again before the Board 
for appellate review.

In light of the interim RO decision which granted a 70 
percent rating as of September 25, 2002, the Board has 
adjusted the issues to reflect this change, and must now 
consider the appropriateness of a rating in excess of 50 
percent between April 1, 1998 and September 25, 2002.  More 
over, regarding the 70 percent rating now in effect as of 
September 25, 2002, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  


FINDINGS OF FACT

1.  From April 1, 1998 to September 25, 2002, the veteran's 
service-connected PTSD has been shown to be manifested by 
such as symptoms as insomnia, nightmares, intrusive thoughts, 
hypervigilance, startle response, anger, irritability and 
depressed mood, isolation and Global Assessment of 
Functioning (GAF) scores attributable to PTSD ranging from 35 
to 60, and has been found by medical evidence to result in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to these symptoms.

2.  The veteran's PTSD symptoms as of September 25, 2002 are 
not shown to result in total occupational and social 
impairment, due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no more, for 
PTSD have been met from April 1, 1998 to September 25, 1998.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.102, 4.3, 4.7, 4.132; 38 C.F.R. 
§ 4.130; Diagnostic Code 9411 (2005).

2.  A rating in excess of 70 percent for PTSD is not 
warranted on and after September 25, 1998.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.102, 4.3, 4.7, 4.132; 38 
C.F.R. § 4.130; Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for an increased 
rating was received in December 1996, prior to the revision 
of the criteria addressing duty to assist.  A duty to assist 
letter was initially issued via the appeals management center 
(AMC) in July 2004.  Additional duty to assist letters were 
issued by the AMC in August 2004, and January 2005.  In these 
letters, the veteran was told of the requirements to an 
increased rating, of the reasons for the denial of his claim, 
of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  
The duty to assist letters and the supplemental statement of 
the case issued in December 2005 specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  

Although the veteran's representative has argued that the VA 
failed to address the issue of entitlement to extraschedular 
consideration, to include a total rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
the Board notes that this issue was removed from appellate 
consideration when the RO granted TDIU in its March 2003 
decision.  See 38 C.F.R. § 4.16.  Regarding other 
deficiencies argued by the representative such as 
misidentified issues, the Board has remedied this deficiency 
in this decision.  More over, the representative has argued 
that the focus of this appeal is whether the veteran is 
entitled to rating in excess of 50 percent disabling prior to 
September 25, 2002, which has been addressed favorably by the 
Board in this decision.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  The veteran also provided testimony at a RO 
hearing held in June 1998.  The Board remanded this matter in 
July 2004 to provide development pursuant to the Court's 
Order of December 2003.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report of July 2005 provides a current assessment 
of the veteran's condition based on examination of the 
veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  

In the present appeal, the veteran is seeking an increased 
rating, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claim.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, while the veteran has been awarded a partial increase 
in his service-connected disability at issue, this award has 
been made effective for the period from April 1, 1998 to 
September 25, 2002.  Additionally, the veteran retains the 
right to request an earlier effective date; therefore, any 
questions as to the appropriate date to be assigned is 
rendered moot.
For these reasons, and in light of the favorable outcome of 
this decision, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 
Vet. App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2005).  
These criteria contemplate that the higher rating sought by 
the veteran prior to September 25 2002, a 70 percent 
evaluation, is warranted for the following symptoms: 
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for the following: Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

A  PTSD rated as 50 percent disabling from April 1, 1998 to 
September 25, 2002

A review of the evidence during this time period reflects 
that the veteran's PTSD more closely resembled the criteria 
for a 70 percent disability rating.  Shortly before the 
period in question, he was hospitalized for most of March 
1998 for PTSD symptoms, with a GAF of 50 on entrance, with 
the highest GAF score of 60 in the past year.  His symptoms 
included memory problems, depression, nightmares, flashbacks, 
isolation and intrusive thoughts.  In April 1998, his PTSD 
symptoms were described as bothersome.  He otherwise did not 
appear to be in acute distress, with no evidence of homicidal 
or suicidal ideations.  A few days later he was noted to be 
filing Social Security forms and was concerned and anxious, 
but otherwise not in acute distress.  

A June 1998 letter from a VA doctor described problems such 
as avoidant behavior, low self esteem, low tolerance to 
stress, anger, depression, poor coping, social isolation and 
substance abuse.  He had made significant progress in dealing 
with himself, lifestyle and acceptance of symptoms, but his 
symptoms continued to bother him.  The veteran also testified 
in June 1998 that his PTSD caused flashbacks, nightmares and 
trouble tolerating crowds.  He kept himself isolated.  

The report of a July 1998 VA examination further clarified 
the severity of his symptoms during this time period.  The 
veteran was noted to have complained of frequent nightmares 
every other day and daily flashbacks.  He was married 10 
years, with the marriage ending due to his symptoms, which 
were severe in that he assaulted her while he was in his 
sleep.  He denied any relationships since the end of this 
marriage.  He had a great deal of avoidant behavior, avoiding 
crowds or people of any kind.  He had little tolerance to 
stress, which resulted in anger outbursts and depression.  He 
had a history of substance abuse which was now under control.  
He worked in a VA compensated work therapy (CWT) program but 
otherwise had not worked in the past year.  He had no social 
activities, female companionship or close friends.  

Mental status examination revealed him to have some 
hesitation with memory because of distractibility due to his 
emotional condition, flashbacks and nightmares.  Although 
these distracted his memory, he was able to do so.  He had no 
delusions or hallucinations.  He could not go into a 
restaurant or mall where people were and could only go to one 
grocery store that he was very familiar with.  His affect and 
mood were fairly depressed and his impulse control was 
impaired during anxiety attacks.  He also had sleep 
impairment.  These findings are suggestive of severe 
symptomatology, more closely resembling the criteria for a 70 
percent rating with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as near-continuous panic or depression and 
impaired impulse control affecting the ability to function 
independently, appropriately and effectively.  However this 
examination did not reflect that a 100 percent rating would 
be warranted.  He did not exhibit delusions or 
hallucinations, was able to maintain personal hygiene and was 
oriented in all spheres.  His speech had no abnormalities.  
No findings suggestive of total occupational impairment as 
contemplated by Diagnostic Code 9411 were shown.  

VA treatment records from 1999 reflect ongoing symptoms 
consistent with a 70 percent rating.  A January 1999 
treatment record indicated that he only got about 3 to 4 
hours of sleep at night.  He socialized with his father, but 
not with his children.  He generally felt good about himself.  
He received inpatient treatment between January and February 
1999, with ongoing complaints of nightmares, flashbacks, 
depression, poor impulse control, and avoidance.  He had a 
GAF on entrance of 50, with the highest score in the year of 
60.  He did not stay 21 days as he had difficulty getting 
along with others in his unit.  A February 1999 record 
described his PTSD as moderate to severe, and he had poor 
attitude with mood swings.  His GAF was again 50.  

A March 1999 Social Security examination revealed a history 
of him having held over 60 different jobs, with complaints of 
nightmares 2 to 5 times a week and daily intrusive thoughts.  
He had flashbacks triggered by external stimuli.  He suffered 
from isolation, alienation and was emotionally numb.  He had 
sleep troubles and was hypervigilant with exaggerated startle 
response.  He was noted to have broken his former wife's nose 
when she tried to wake him up.  His symptoms were described 
as severe and pervasive.  He had social and vocational 
problems due to difficulty concentrating, extreme anxiety, 
panic attacks, memory loss, flashbacks, intrusive thoughts, 
insomnia, anger and sorrow with crying, withdrawal, 
isolation, depression and suicidal and homicidal thought.  

In April 1999 the veteran's GAF score was 50 and he was more 
irritable since going off Prozac 3 weeks earlier.  He had 
complaints of insomnia and nightmares but no psychosis and 
had no suicidal or homicidal thoughts and an appropriate 
appearance.  His GAF was again 50 in a June 1999 Social 
Security evaluation which noted complaints of only sleeping 2 
to 3 hours a night, irritability, concentration problems and 
hypervigilance.  He was observed to have a startle response 
by the examiner and was also noted to have somewhat neglected 
his grooming and hygiene the day of the examination.  He 
admitted that there were times he would not shower for days.  
However, he was in contact with reality, had an adequate self 
esteem, and only had some minor problems noted in doing tests 
for cognitive function and memory.  Thus his symptoms, while 
consistent with severe symptoms including a GAF score of 50, 
did not meet the criteria for a 100 percent rating.

The evidence throughout the rest of 1999 reflects 
fluctuations in the severity of his symptoms, with a GAF of 
60 reported in July 1999.  In August 1999 he was dealing with 
environmental stress and was only sleeping 2 to 3 hours with 
nightmares and intrusive thoughts.  His mood was depressed 
and his stress was at a level where he should come into "C" 
track for a respite.  However, there were no suicidal or 
homicidal ideations and his GAF was 55.  

A September 1999 Social Security evaluation revealed the 
veteran to be markedly limited in sustaining ordinary 
routines without special supervision or in completing an 
ordinary workweek, as well as being markedly limited in 
social interactions including getting along with coworkers or 
responding to supervisors due to his PTSD symptoms.  He was 
regarded as having a severe impairment caused by PTSD.  He 
was hospitalized from early October to early November 1999 
and is noted to have received a temporary total disability 
rating during this period.  His GAF score was noted to have 
been 35 on entrance and 40 on exit, and at the time of 
entrance, he had been living in a van and had deteriorated to 
the point where he was unable to take care of himself.  By 
early December his GAF was noted to be 40 on a regular walk 
in and shortly after this visit, he was again hospitalized 
from December 21, 1999 to February 1, 2000.  Again, he 
received a temporary total disability rating during this 
period of hospitalization.  His GAF was again noted to be 35 
on entrance and 40 on exit.  

On VA examination in December 1999, the veteran's PTSD 
symptoms were noted to be moderate in severity, with a GAF 
score of 60.  This examiner who had also examined the veteran 
in 1997, prior to the period in question, stated that the 
veteran's PTSD had not worsened since he last examined him.  
He noted that the PTSD did not interfere with ordinary 
activities such as buying food, preparing foods, meeting his 
financial obligations and enjoying some recreational 
activities such as riding his motorcycle and that he was not 
precluded from employment.  However in this same examination, 
the veteran was noted to live alone in a camper that was 8 by 
12 feet, stated that he could not be around a lot of people 
and had problems with anger.  He stayed out in the woods and 
cut wood and preferred to engage in solitary activities, 
although he had a few friends.  He was noted to be 
hospitalized for PTSD symptoms during this examination and 
spent his hospital stay in bed listening to the radio.  

VA treatment records from January through July 2000 revealed 
fluctuations in his symptoms.  He continued to endorse 
nightmares, flashbacks and sleep disorders in these records.  
However, he was said to have obtained suitable housing and 
was able to provide for himself in January 2000.  He was said 
to control his symptoms by staying busy in May 2000.  In July 
2000, he described mood swings and remained troubled by 
intrusive thoughts.  He was also concerned with external 
problems such as a land purchase falling through and the 
prospect of facing jail time for an earlier drinking charge 
having recently been stopped for speeding after he had a few 
beers.  He claimed that he regained sobriety and was 
currently attending Alcoholics Anonymous (AA).  He described 
family conflicts with a daughter, but had a new relationship 
with a girlfriend.  

A September 2000 VA opinion from the examiner who conducted 
the December 1999 VA examination included a review of VA 
records and Social Security records, and that his opinion 
remained unchanged from the previous examination.

Between October 2000 and July 2001 the veteran was 
incarcerated for driving under the influence.  He was still 
able to receive VA treatment while incarcerated and in March 
2001, he was said to be sleeping better with occasional 
nightmares, was socializing and in contact with family 
members and was staying busy, which controlled his intrusive 
thoughts.  In April 2001, his mood was more despondent, and 
he complained that he was not getting his medications while 
in jail and was unable to sleep without them.  His symptoms 
were described as fluctuating in a June 2001 record, and he 
continued to endorse limited sleep, nightmares, intrusive 
thoughts and depression.  However these records failed to 
show any evidence of a psychosis or other thought disorder, 
nor did he endorse any suicidal or homicidal thoughts.  

As stated above, the evidence reflects that the veteran's 
PTSD symptoms more closely resemble the criteria for a 70 
percent rating for the period from April 1, 1998 to September 
25, 2002.  There is no evidence that the PTSD resembled the 
criteria for a 100 percent rating during this time span.  
Although he had fluctuations in the severity of his symptoms, 
as shown in October 1999 where he could not take care of 
himself, he was shown later on in 2000 to have improved his 
mental status, living situation and ability to care for 
himself.  

B  PTSD evaluated as 70 percent disabling as of September 25, 
2002.   

VA records and examination reports after September 25, 2002 
through 2005 are shown to reveal an increase in the severity 
of the veteran's PTSD symptoms, with GAF scores now declining 
to the 30's and 40's.  However the symptoms are not shown to 
result in total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 
November 2002 report noted his symptoms to be waxing and 
waning throughout the year, with him sleeping 2 to 4 hours 
per night, and having nightmares a couple times a week.  He 
also endorsed persistent intrusive thoughts daily as well as 
flashbacks and hypervigilance.  His symptoms were noted to 
still produce social isolation.  However he was noted to be 
personable, intelligent, with fair judgement and insight, a 
fair source of income, his own home and was developing 
hobbies.  These findings regarding his ability to support 
himself, maintain a house and have hobbies are not indicative 
of symptoms productive of total social and industrial 
impairment.  

Likewise VA treatment records from 2003 through April 2004 
repeatedly fail to show the veteran to be a danger to himself 
or others, nor do they show evidence of psychosis, grossly 
inappropriate behaviors or an inability to care for himself, 
although his GAF scores were generally in the 30's and 40's 
and he repeatedly endorsed symptoms of nightmares, 
flashbacks, sleep problems, memory problems, irritability and 
intrusive thoughts resulting in isolation.  A January 2003 
record revealed that he could provide the basic necessities 
of life, his behavioral controls to be adequate and 
appropriate, and he denied suicidal or homicidal thought, 
although his GAF score of 42/42 belied severe ongoing 
symptomatology.  A February 2003 VA examination showed him to 
deny suicidal or homicidal thoughts.  His grooming and 
hygiene were intact and he was alert times three and without 
any overt psychotic feelings.  His GAF was noted to be 30 
however.  A May 2003 record showed essentially the same 
complaints as shown in January 2003, and he was noted on 
mental status examination to appear well groomed, with mood 
and affect congruent and no history of homicidal, suicidal or 
psychotic thoughts.  Likewise records from November 2003 and 
January 2004 revealed complaints of ongoing severe PTSD 
symptoms, with GAF scores of 40 and 38 respectively.  However 
these records continued to reflect symptoms less than 100 
percent disabling, with his hygiene shown to be adequate, 
with no evidence of active psychosis, suicidal or homicidal 
ideation and no evidence that he is unable to perform 
activities of daily living.  

Overall, these records, while they show continued severe PTSD 
symptoms which equal the criteria for a 70 percent rating, do 
not demonstrate the extreme psychiatric pathologies 
contemplated by a total evaluation.  

The veteran was incarcerated between April 2004 and April 
2005 for a third violation of operating under the influence 
of liquor (OUIL).  No records are available during this time 
period.  

The most recent VA examination of July 2005 revealed the 
veteran to have ongoing symptoms of severe chronic PTSD with 
a GAF of 39 noted.  However, he was not suicidal nor 
homicidal, he was able to recall 2 out of 3 items, and could 
spell "world" front wards and backwards.  He was able to 
participate in activities of daily living and could keep 
clean and pay his bills.  He stayed responsible.  The 
examiner did address the discrepancies with earlier VA 
examinations showing higher GAF scores by pointing out that 
there was now better training for examiners to ascertain the 
appropriate GAF scores.  Although this examination revealed 
evidence of serious dysfunction due to PTSD, it did not 
reflect that the criteria for a 100 percent rating has been 
met.  

VA treatment records from October 2005 to December 2005 
revealed the veteran to be keeping his PTSD symptoms under 
control at this time.  He was noted in October 2005 to be 
lucid, with euthymic mood and affect, with no suicidal or 
homicidal thoughts and no risk of harm to himself or others.  
In December 2005, he revealed logical thought, clear speech 
and no evidence of suicidal or homicidal thoughts.  Thus, 
these records do not reflect symptoms approaching the 
criteria for 100 percent for PTSD.  Regarding the assignment 
of an extraschedular evaluation, the veteran was granted a 
total rating based on individual unemployability, effective 
September 25, 2002.  

For the reasons explained above, the preponderance of the 
evidence is against an evaluation in excess of 70 percent for 
the veteran's PTSD from September 25, 2002.  The Board has 
considered the benefit-of-the-doubt doctrine with respect to 
this claim; however, as the preponderance of the evidence is 
against this claim, that doctrine does not apply.  38 
U.S.C.A. § 5107(b).  




ORDER

An evaluation of 70 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits as of April 1, 1998 to September 
25, 2002.

An evaluation in excess of 70 percent for PTSD is denied on 
and after September 25, 2002.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


